In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-771V
                                     Filed: October 26, 2015
                                         UNPUBLISHED

****************************
CARRIE PAYNE,                          *
                                       *
                   Petitioner,         *      Ruling on Entitlement; Concession;
                                       *      Influenza (Flu) Vaccine; Left Shoulder
                                       *      Injury; Shoulder Injury Related to
SECRETARY OF HEALTH                    *      Vaccine Administration (SIRVA);
AND HUMAN SERVICES,                    *      Special Processing Unit (SPU).
                                       *
                   Respondent.         *
                                       *
****************************
Lawrence R. Cohan, Anapol, Schwartz, et al., Philadelphia, PA, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On June 23, 2015, Carrie Payne (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 [the “Vaccine Act” or “Program”]. Petitioner alleges that as a result of receiving
the influenza (“flu”) vaccine on October 14, 2014, she suffered a left rotator cuff injury
that was caused in fact by her flu vaccination. Petition at 3. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On October 26, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 3. Specifically, respondent states “that a preponderance of the medical
evidence establishes that the injury to petitioner’s left shoulder was caused-in-fact by
the administration of her October 14, 2014 flu vaccine, and that petitioner’s injury is not

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
due to factors unrelated to the administration of the flu vaccine.” Id. at 3. Respondent
further states that the records show that petitioner suffered the sequela of her injury for
more than six months. Id. Thus, respondent states that she “has concluded that
[petitioner’s] left shoulder injury is compensable as a ‘caused-in-fact’ injury under the
Act.” Id.

     In view of respondent’s concession and the evidence presented, the
undersigned finds that petitioner is entitled to compensation.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2